     Case 3:19-cv-00983-AWT Document 40 Filed 01/07/21 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

                              :
ALBERT M. JACKSON, JR.,       :
          Plaintiff,          :
                              : Civil No. 3:19-cv-983 (AWT)
     v.                       :
                              :
COOKS, et al.,                :
          Defendants.         :
                              :


                    RULING ON MOTION TO DISMISS

     The plaintiff, Albert M. Jackson, Jr., currently

incarcerated at MacDougall-Walker Correctional Institution in

Suffield, Connecticut, filed this action challenging the

conditions of his confinement at Garner Correctional

Institution.   After initial review of the complaint, the

following   claims remain: federal claims for deliberate

indifference to health and safety relating to radon gas exposure

against defendants Cooks, Corcella, Semple, Falcone, Link, and

Batten and for denial of access to courts against defendants

Semple and Falcone in their individual and official capacities

and a supplemental state law claim for intentional infliction of

emotional distress against defendants Cooks, Corcella, Semple,

Falcone, Link, and Batten in their individual capacities only.

See Initial Review Order, ECF No. 7.

      Remaining defendants Cooks, Corcella, Semple, Falcone,

Link, and Batten have filed a motion to dismiss intended to
     Case 3:19-cv-00983-AWT Document 40 Filed 01/07/21 Page 2 of 10



bring the claims in the case in line with the claims in the

other cases in this district challenging radon gas exposure.

For the reasons that follow, the defendants’ motion is granted.

I.   Legal Standard

     To withstand a motion to dismiss filed pursuant to Federal

Rule of Civil Procedure 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”       Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).      “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”        Id.   The

plausibility standard is not a probability requirement; the

pleading must show, not merely allege, that the pleader is

entitled to relief.    Id.   Legal conclusions and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements,” are not entitled to a presumption of

truth.   Id.   However, when reviewing a motion to dismiss, the

court must accept the factual allegations in the operative

complaint as true and draw all reasonable inferences in the non-

movant’s favor.    Graziano v. Pataki, 689 F.3d 110, 114 (2d Cir.

2012).

     If, on a motion to dismiss, “matters outside the pleadings

                                2
          Case 3:19-cv-00983-AWT Document 40 Filed 01/07/21 Page 3 of 10



are presented to and not excluded by the court, the motion must

be treated as one for summary judgment under Rule 56.”              Fed. R.

Civ. P. 12(d).       However, extrinsic evidence that is attached to

the pleadings or incorporated by reference may be considered on

a motion to dismiss, as well as matters of which judicial notice

may be taken.       See New York Pet Welfare Ass’n, Inc. v. City of

New York, 850 F.3d 79, 86 (2d Cir. 2017).

II.   Factual Background

      The plaintiff is a Massachusetts-sentenced inmate confined

in Connecticut under the Interstate Corrections Compact.              He

alleges that he was confined at Garner Correctional Institution

(“Garner”) for more than twenty years. 1          ECF No. 1 ¶ 7.

      Radon testing was performed at Garner in December 2013 and

January 2014.       Id., ¶ 49.    Installation of a radon mitigation

system was completed in October 2014.           It served only those

areas where testing showed excessive radon levels.              Id., ¶ 32.

The plaintiff’s housing unit was not tested.            Id., ¶ 33.

      In January 2019, the plaintiff began suffering from severe

headache, fever, dramatic weight loss, and coughing up blood,

symptoms he attributes to radon exposure.            Id. ¶ 9.

III. Analysis

      The defendants move to dismiss all claims except the Eighth


      1 The response to an inmate grievance, attached to the complaint,
indicates that the plaintiff was first housed at Garner in 2013, only
seven years before he commenced this action. See ECF No. 1-1 at 5.

                                     3
     Case 3:19-cv-00983-AWT Document 40 Filed 01/07/21 Page 4 of 10



Amendment claims against the defendants for monetary relief in

their individual capacities and for non-monetary relief in their

official capacities; and the state law claim for intentional

infliction of emotional distress against the defendants in their

individual capacities for monetary relief only.

     A.     Eighth Amendment Claim

     The plaintiff is not the only inmate pursuing litigation

relating to radon exposure at Garner.      There is a consolidated

class action challenge, Vega v. Semple, No. 3:17-cv-107(JBA),

and Cruz v. Semple, No. 3:17-cv-348(JBA).       Many of the

plaintiff’s claims also were asserted in Vega.

     In Vega, the district court held that correctional

officials were not on notice that inmates had a right to be free

from toxic environmental substances until the Supreme Court’s

decision in Helling v. McKinney, 509 U.S. 25 (1993), and,

therefore, were protected by qualified immunity for any actions

prior to June 18, 1993, the date of that decision.        On appeal,

the Second Circuit affirmed the district court’s determination

that correctional officials were protected by qualified immunity

against any Eighth Amendment claims for radon exposure prior to

Helling.   Vega v. Semple, 963 F.3d 259, 275-77 (2d Cir. 2020).

     As the plaintiff asserts the same Eighth Amendment claims

against the defendants, they are protected by qualified immunity

in this action for any events occurring prior to the June 18,

                                4
     Case 3:19-cv-00983-AWT Document 40 Filed 01/07/21 Page 5 of 10



1993 Helling decision.    The defendants’ motion to dismiss on

this ground is granted.

     B.   Clarification of Relief on Eighth Amendment Claim

     The defendants also seek to clarify that, with respect to

the Eighth Amendment claim, the plaintiff may seek only monetary

relief from the defendants in their individual capacities and

only non-monetary relief from them in their official capacities.

     Claims for prospective relief against a state official may

be asserted against the official in his official capacity only.

See Arzuaga v. Quiros, No. 3:10-cv-1200(DJS), 2015 WL 13021466,

at *1 (D. Conn. Nov. 9, 2015) (injunctive relief is not

available from the defendants in their individual capacities)

(citations omitted); Poe v. Massey, 3 F. Supp. 2d 176, 176 (D.

Conn. 1998).    This is so because, as an individual, the

defendant is not authorized to take actions on behalf of the

state.

     In addition, the Eleventh Amendment prohibits monetary

relief against state officials in their official capacities

unless the state has waived this immunity or Congress has

abrogated it.    Kentucky v. Graham, 473 U.S. 159, 169 (1995).

Section 1983 does not abrogate state sovereign immunity, Quern

v. Jordan, 440 U.S. 332, 343 (1979), and the plaintiff has

alleged no facts suggesting that the state has waived immunity

in this case.    Thus, the plaintiff cannot recover monetary

                                5
     Case 3:19-cv-00983-AWT Document 40 Filed 01/07/21 Page 6 of 10



relief from the defendants in their official capacities.

     The defendants’ motion to dismiss is granted to the extent

that it seeks to clarify what relief is available from the

defendants in their individual and official capacities.

     C.   Fifth Amendment Due Process Claim

     The defendants note that the plaintiff refers to both the

Fifth and Fourteenth Amendments, but the court referenced only

the Fourteenth Amendment in its discussion of the plaintiff’s

due process claim.

     The Due Process Clause of the Fifth Amendment applies to

the federal government while the Due Process Clause of the

Fourteenth Amendment applies to the states.       Welch v. United

States, ___ U.S. ___, 136 S. Ct. 1261-62 (2016).        As all

defendants are state employees, there is no basis for a due

process claim under the Fifth Amendment.       In addition, no other

provision of the Fifth Amendment is applicable to the facts of

this case.   The defendants’ motion to dismiss is granted as to

any Fifth Amendment due process claim.

     D.   Access to Courts

     The plaintiff contends that defendants Semple and Falcone

denied him access to the courts by concealing the results of the

2013 and 2014 radon tests.    The defendants move to dismiss the

access to courts claim on two grounds, failure to state a

cognizable claim and qualified immunity.

                                6
     Case 3:19-cv-00983-AWT Document 40 Filed 01/07/21 Page 7 of 10



     A prisoner’s right of access to the courts encompasses “the

capability of bringing contemplated challenges to sentences or

conditions of confinement before the courts.”       Lewis v. Casey,

518 U.S. 343, 356 (1996).    The Supreme Court has specifically

rejected the notion that the right of access to the courts

requires prison officials to “enable the prisoner to discover

grievances.”   Id. at 354.   Thus, the plaintiff has no right to

have the defendants inform him of potential lawsuits.

     Also, to state a claim for denial of access to the courts,

the plaintiff must have suffered an actual injury.        To establish

an actual injury, the plaintiff must allege facts showing that

the defendants took, or were responsible for, actions that

hindered his efforts to pursue a legal claim, prejudiced one of

his existing actions, or otherwise actually interfered with his

access to the courts.    See Monsky v. Moraghan, 127 F.3d 243, 247

(2d Cir. 2002).   As the defendants note, the plaintiff has

commenced this action.    Thus, he has not suffered an actual

injury regarding this claim.

     As the plaintiff has no constitutional right to have the

defendants inform him of possible lawsuits, the defendants’

motion to dismiss is granted as to the access to courts claim.

     E. State Law Claims for Injunctive Relief

     On initial review, the court permitted the state law claim

for intentional infliction of emotional distress to proceed.

                                7
     Case 3:19-cv-00983-AWT Document 40 Filed 01/07/21 Page 8 of 10



The court did not specify the relief available on that claim.

The defendants move to dismiss any claim for injunctive relief

on the claim for intentional infliction of emotional distress.

     The Supreme Court has held that the Eleventh Amendment

prohibition against claims against the states for violation of

state law applies to state law claims brought in federal court

under the court’s supplemental jurisdiction.       Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984).        In Vega,

the Second Circuit, relying on Pennhurst, dismissed all claims

for prospective relief for violations of state law.        Vega, 963

F.3d at 284.    The defendants’ motion to dismiss is granted in

that the state law claim for intentional infliction of emotional

distress will proceed against the defendants for damages only.

     F.     Declaratory Relief

     Finally, the plaintiff references declaratory relief in his

prayer for relief.    The defendants move to dismiss the request

for declaratory relief.

     Declaratory relief serves to “settle legal rights and

remove uncertainty and insecurity from legal relationships

without awaiting a violation of the rights or a disturbance

of the relationships.”    Colabella v. American Inst. of

Certified Pub. Accountants, 10-CV-2291 (KAM) (ALC), 2011 WL

4532132, at *22 (E.D.N.Y. Sep. 28, 2011) (citations

omitted).    Thus “[d]eclaratory relief operates

                                 8
      Case 3:19-cv-00983-AWT Document 40 Filed 01/07/21 Page 9 of 10



prospectively to enable parties to adjudicate claims before

either side suffers great damages.”       Orr v. Waterbury

Police Dep’t, No. 3:17-CV-788 (VAB), 2018 WL 780218, at *7

(D. Conn. Feb. 8, 2018).     In Orr, the court dismissed the

request for a declaratory judgment that the defendants had

violated the plaintiff’s Fourth Amendment rights during his

arrest because the request “concern[ed] only past actions.”

Id.   The plaintiff includes a general request for “such

Declaratory Relief as this Court shall consider fair and

equitable.”   ECF No. 1 at 31.

      “[D]ismissal of a declaratory judgment action is warranted

where the declaratory relief plaintiff seeks is duplicative of

his other causes of action.”      Kuhns v. Ledger, 202 F. Supp. 3d

433, 443 (S.D.N.Y. 2016) (citation, alterations, and ellipsis

omitted).   If the plaintiff were to prevail on his claim for

deliberate indifference to health and safety, a judgment in his

favor would serve the same purpose as a declaration that the

defendants violated his constitutional rights.         Thus, absent any

specific request for prospective declaratory relief, the

plaintiff’s request for declaratory relief is not distinct from

the relief sought in his section 1983 claims.        See, e.g., United

States v. $2,350,000.00 in Lieu of One Parcel Case of Property

Located at 895 Lake Avenue, Greenwich, Connecticut, 718 F. Supp.

2d 215, 229 n.7 (D. Conn. 2010) (noting that if property is not

                                 9
      Case 3:19-cv-00983-AWT Document 40 Filed 01/07/21 Page 10 of 10



forfeited, receiver-claimants would have been shown to be

prevailing innocent owners and declaration to that effect would

be redundant).     The defendants’ motion to dismiss is granted as

to the request for declaratory relief.

IV.   Conclusion

      The defendants’ motion to dismiss [ECF No. 34] is hereby

GRANTED.   The case will proceed on only the Eighth Amendment

claims against the defendants for monetary relief in their

individual capacities and for non-monetary relief in their

official capacities; and the state law claim for intentional

infliction of emotional distress against the defendants in their

individual capacities for monetary relief only.

      It is so ordered.

      Signed this 7th day of January 2021 at Hartford,

Connecticut.


                                                 __        ___
                                       Alvin W. Thompson
                                  United States District Judge




                                 10
